Citation Nr: 1526983	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  03-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.

2.  Entitlement to a separate compensable rating for diabetic retinopathy as a complication of diabetes mellitus, type II.

3.  Entitlement to increases in the 'staged' ratings (of 10 percent prior to August 6, 2014, and 0 percent from that date) assigned for the Veteran's peripheral neuropathy of the left lower extremity.

4.  Entitlement to increases in the 'staged' ratings (of 10 percent prior to August 6, 2014, and 0 percent from that date) assigned for the Veteran's peripheral neuropathy of the right lower extremity.

5.  Entitlement to increases in the 'staged' ratings (of 10 percent prior to August 6, 2014, and 0 percent from that date) assigned for the Veteran's peripheral neuropathy of the left upper extremity.

6.  Entitlement to increases in the 'staged' ratings (of 10 percent prior to August 6, 2014, and 0 percent from that date) assigned for the Veteran's peripheral neuropathy of the right upper extremity.

7.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to March 21, 2013.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

With regard to the issue of entitlement to a TDIU, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This issue was previously before the Board.  In an August 2010 decision, the Board denied the Veteran's claim for TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued an order which granted a joint motion of the parties, dated that same month, for remand and to vacate the Board's August 2010 decision.  In August 2011, the Board remanded the issue for additional development.  In November 2013, the Board again remanded the TDIU issue for required readjudication and development in connection with inextricably intertwined pending claims.

The Veteran testified on the TDIU issue before the undersigned at a Board hearing in April 2008.  A transcript of this hearing is of record.

With regard to the matters of the diabetes (with erectile dysfunction) rating, the diabetic retinopathy rating, the PTSD rating, as well as the peripheral neuropathy ratings, these issues come before the Board on appeal from an October 2010 rating decision.  In September 2012, the Veteran expressed that he did not desire an additional Board hearing concerning these issues.  These issues were previously before the Board, for the first time, in November 2013 when these issues were remanded for additional development.

When this case was previously before the Board in November 2013, the diabetes issues were characterized such that the peripheral neuropathy complications of diabetes had separately listed increased rating issues (for each separate compensable rating) while the rest of the Veteran's noted diabetic complications (diabetic retinopathy and erectile dysfunction) were characterized as part of the main disability rating for the diabetes disease process (as these other diabetic complications were not established to be separately compensable).  The Board notes that the Veteran has been entitled to special monthly compensation for loss of use of a creative organ since June 21, 2005.

As discussed below, at this time the Board finds that the evidence of record is adequate to support final appellate review of the rating for the diabetes disease process with the complication of erectile dysfunction, but the Board finds that additional development is warranted before final appellate review may be completed on the question of whether a separate compensable rating may be warranted for diabetic retinopathy.  Accordingly, the Board has separately listed the issue of entitlement to a separate compensable rating for diabetic retinopathy to allow greater clarity in the different disposition of that issue on appeal.

The November 2013 Board decision included findings that the Veteran was entitled to earlier effective dates for the awards of separate compensable ratings for peripheral neuropathy of each upper and lower extremity.  The RO gave effect to those revisions of effective dates in a January 2014 rating decision.  During the processing of the Board's November 2013 remand directives, the RO developed new evidence pertinent to the PTSD rating and peripheral neuropathy rating issues.  In February 2015, the RO issued a rating decision awarding an increased 100 percent disability rating for PTSD effective from March 21, 2013 while also reducing each disability rating for peripheral neuropathy to 0 percent for each extremity (in sum, the rating reductions resulted in no reduction in the amount of compensation payable to the Veteran).

The RO believed that the award of the 100 percent rating for PTSD resolved the PTSD rating issue and TDIU issue on appeal, stating in the February 2015 decision that "This grant of a Permanent and Total evaluation for this condition satisfies this issue on appeal and renders the claim for a total evaluation based on individual unemployability satisfied as well."  The RO discontinued any further action or processing of the PTSD and TDIU issues on appeal.  However, the Board must note that the PTSD increased rating appeal arises from an October 2010 RO rating decision addressing an October 2008 claim for benefits.  That is, the appeal period for this PTSD increased rating claim begins significantly earlier than March 21, 2013.  The TDIU issue has a significantly longer pendency from an earlier date, including involving appeal to the Court.  The AOJ's award of an increased rating for a portion of the appeal period was not a full and complete grant of either claim on appeal.  The Veteran's appeal on these issues is only partially resolved and the issues remain in appellate status to the extent that the Veteran pursues the sought benefits for the remainder of the periods for consideration.  The Veteran's attorney has submitted correspondence, including in March 2015, expressly confirming that the Veteran is not satisfied with the partial grant of the increased rating for PTSD for a portion of the period on appeal and continues to pursue assignment of a 100 percent PTSD rating and TDIU prior to March 21, 2013.  The Board must conclude that these issues remain pending within the Board's jurisdiction of this case at this time.

The issues of entitlement to a separate compensable rating for diabetic retinopathy as a complication of diabetes, entitlement to increases in the ratings assigned for the Veteran's peripheral neuropathy of the bilateral upper and bilateral lower extremities, entitlement to a rating in excess of 50 percent for PTSD for the period prior to March 21, 2013, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's diabetes mellitus, type II, required insulin and a restricted diet for management; it is not shown to have required regulation of activities.

2.  During the period on appeal, the Veteran's erectile dysfunction (as a complication of diabetes) has been manifested by loss of erectile power but not deformity of the penis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115b, 4.119, Diagnostic Codes 7522 and 7913 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met with respect to the issues addressed by final determinations by the Board at this time.  By correspondence dated in September 2010, VA notified the Veteran of the information needed to substantiate and complete his claim (for an increased disability rating for service-connected diabetes), to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent postservice medical records (featuring all pertinent VA medical records) are associated with the record.  The Veteran was afforded VA examinations to assess his diabetes in October 2010, November 2011, and August 2014.  The Board finds that the reports of these examinations are adequate for rating purposes to the extent of the diabetes rating issue decided by the Board at this time.  The examinations, taken together, were thorough and contained the findings needed to address the matter of an increased rating for the diabetes disease process with erectile dysfunction.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record is adequate to decide this matter, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met to the extent of the diabetes rating issue addressed by the Board with a final decision at this time.

The August 2014 VA examination report, to the extent that it addresses the Veteran's diabetes disease process with erectile dysfunction, adequately fulfilled the directives of the Board's November 2013 remand.  The Board finds that there has been substantial compliance with the November 2013 remand directives to the extent of the diabetes rating issue addressed by the Board with a final decision at this time.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks a disability rating in excess of 20 percent for his service-connected diabetes mellitus disease process with erectile dysfunction.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  The Veteran's claim for an increase of his diabetes disability rating(s) was filed in October 2008.

Apart from separately rated complications, the Veteran's diabetes mellitus, type 2, is currently rated 20 percent disabling under 38 C.F.R. § 4.119, Code 7913, which provides for such rating when diabetes mellitus requires insulin and a restricted diet, or; oral hypoglycemic agent and restricted diet.

A 40 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The notes to the Code provide, in part, that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation, and that noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.

"Regulation of activities" has been defined as a situation in which the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).

Essentially, regardless of all other questions of severity and manifestations of diabetes mellitus, no schedular rating in excess of 20 percent may be awarded for the Veteran's diabetes mellitus disease process under Diagnostic Code 7913 unless there is a showing of a requirement of regulation of activities.  The Board finds that there is no showing of a required regulation of activities at any time during the period for consideration in this appeal.

An October 2010 VA examination report, prepared for the purpose of evaluating the Veteran's diabetes for this appeal, presents a detailed discussion of the Veteran's symptoms and treatment of diabetes mellitus.  The October 2010 VA examination report discusses the Veteran's treatment with insulin and low sodium diet, and discusses various complications, but specifically notes that the Veteran "reports no restriction of activities to prevent hypoglycemia."  The October 2010 VA examination report does not otherwise suggest a requirement for regulation of the Veteran's activities related to his diabetes.  The October 2010 VA examination report also shows that the Veteran "reports hypoglycemic reaction 1-2 times a week, but denies any ketoacidosis," and he "visits his diabetic care provider every 3-6 months."  The Veteran also reported that "[h]e has not had hospitalizations of ER visits for hypoglycemia or ketoacidosis" (and there are no contrary indications of record).  The October 2010 VA examination report, prepared by a competent medical professional, informed by in-person examination and interview of the Veteran, is probative evidence on the pertinent details of the Veteran's diabetes pathology as of that time; it is not significantly contradicted by other evidence of record.

A November 2011 VA examination report, prepared for the purpose of evaluating the Veteran's diabetes for this appeal, also presents a detailed discussion of the Veteran's symptoms and treatment of diabetes mellitus.  Again, the November 2011 VA examination report indicates no regulation of activities associated with the Veteran's diabetes.  The report discusses details of the Veteran's diabetes mellitus requiring insulin and with various complications, but with "[n]o functional limitations."  The November 2011 VA examination report shows that the examiner was asked: "Does the Veteran require regulation of activities as part of medical management of diabetes mellitus (DM)?"  The VA examiner responded with an unequivocal: "No."  This essential conclusion from the November 2011 VA examiner is part of a medical examination report competent to address the question and probative in that it is informed by review of the Veteran's pertinent medical history in addition to direct interview and examination of the Veteran.  The November 2011 VA examination report also confirms that the Veteran's visits to his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions are less frequent than two times per month, and that there were no reported hospitalizations for such episodes (with no contrary indications otherwise of record).  The report also indicated that the Veteran did not have and nephropathy, renal dysfunction, or hypertension associated with complications of diabetes.  The November 2011 VA examination report, prepared by a competent medical professional, informed by in-person examination and interview of the Veteran, is probative evidence on the pertinent details of the Veteran's diabetes pathology as of that time; it is not significantly contradicted by other evidence of record.

An August 2014 VA examination report, prepared in connection with the directives of the Board's November 2013 remand of the diabetes rating issue on appeal, presents another discussion of the Veteran's symptoms and treatment of diabetes.  This report shows that the Veteran described his ongoing diabetic care as featuring yearly medical examinations and "using oral and Insulin therapy."  The Veteran further described the problems he understood to be the complications of his diabetes.  Notably, the August 2014 VA examiner noted that that the Veteran's VA outpatient medical records document that the Veteran has been noncompliant with his prescribed diet and medications, including not taking insulin as prescribed.  The August 2014 VA examiner obtained this information from a VA treatment record; the VA examiner cites the information as from a June 2014 report, and the Board notes that the cited information is actually repeatedly documented in VA treatment reports of record from multiple appointments in 2013 and 2014.  The August 2014 VA examiner noted that the Veteran reported no impediment to his activities of daily living.  The examiner confirmed that the Veteran's diabetes requires a prescribed oral hypoglycemic agent as well as more than one injection of insulin daily.  Significantly, the August 2014 VA examiner was specifically asked: "Does the Veteran require regulation of activities as part of medical management of diabetes mellitus (DM)?"  In response, the August 2014 VA examiner responded with an unequivocal "No."  The August 2014 VA examiner diagnosed diabetes mellitus with "[n]o functional limitations."

The August 2014 VA examination report also confirms that the Veteran's visits to his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less frequent than two times per month, and that there were no reported hospitalizations for such episodes (with no contrary indications otherwise of record).  The report also indicated that the Veteran did not have and nephropathy, renal dysfunction, or hypertension associated with complications of diabetes.  The August 2014 VA examination report, prepared by a competent medical professional, informed by in-person examination and interview of the Veteran, is probative evidence on the pertinent details of the Veteran's diabetes pathology; it is not significantly contradicted by other evidence of record.

The evidence shows the Veteran's diabetes mellitus, type 2, has required insulin and a restricted diet for management; it is not shown to have required regulation of activities during the period on appeal.  Thus, the Board concludes that the preponderance of the evidence is against a finding that a rating in excess of 20 percent for his diabetes mellitus is warranted under Diagnostic Code 7913.  Staged ratings are therefore also not warranted.  The Veteran's VA treatment records show his diabetes has been treated with hypoglycemic agents, restricted diet, and insulin (with the Veteran noted to be noncompliant with the treatment in recent years).  The Veteran's VA treatment records show his VA physicians have instructed him to regulate his diet and to take prescribed medications and insulin, but do not indicate that they have prescribed or advised a regulation of activities.

The evidence does not show that the Veteran's diabetes mellitus has required regulation of activities, as he has not been "prescribed or advised to avoid strenuous occupational and recreational activities" as part of the medical management of his diabetes mellitus, even when it has been characterized to be poorly controlled.  The October 2010, November 2011, and August 2014 VA examination reports, each focused upon the evaluation of the Veteran's diabetes for compensation rating purposes, describe the Veteran's manifestations and treatment of diabetes in detail with no indication of regulation of activities associated with management of the diabetes.  The November 2011 and August 2014 VA examination reports show that two different VA medical experts expressly and unequivocally clarified that medical management of the Veteran's diabetes does not require regulation of activities.

To meet the criteria for a 40 percent rating under Code 7913, the Veteran must have been medically prescribed or advised to avoid strenuous occupational and recreational activities.  The threshold issue is whether or not the Veteran's diabetes mellitus required a prescribed or advised avoidance of strenuous occupational and recreational activities, which is a medical question requiring medical expertise.  The Veteran has not been shown to have such expertise, and his assertions that he is entitled to an increased rating are, therefore, not competent opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's diabetes mellitus required regulation of activities at any time during the period under consideration, and thus, he has not met the criteria for the next higher (40 percent) rating for diabetes mellitus under Diagnostic Code 7913.  The criteria for a 60 percent and 100 percent rating require episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization (at least once per year, for a 60 percent rating) or frequent visits to a diabetic care provider (at least twice a month, for a 60 percent rating) in addition to regulation of activities and other factors.  The Board observes that the VA and private medical records do not show that the Veteran was hospitalized for ketoacidosis or hypoglycemic reactions or that his visits to a diabetic care provider have been as frequent as twice a month.  In any event, there has been no showing of required regulation of activities.  Accordingly, a rating in excess of 20 percent for the Veteran's diabetes mellitus, type 2 is not warranted.

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  

In this context, the Board also notes that erectile dysfunction is rated under Diagnostic Code 7522, which provides for a single 20 percent disability rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  There is no schedular rating for loss of erectile power alone.  Where the Rating Schedule does not provide a compensable disability rating for a diagnostic code, a noncompensable percent rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31.  Under Diagnostic Code 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation which the Veteran is already receiving).  See id.

Here, while the evidence shows that the Veteran has erectile dysfunction related to the service-connected type II diabetes mellitus, the Veteran does not assert and the record does not otherwise indicate that the Veteran has a penis deformity.  Accordingly, a separate rating for erectile dysfunction is not warranted.  38 C.F.R. §§ 4.118, Note (1); 4.115b.  VA medical records document treatment for erectile dysfunction, confirmed by the October 2010 VA examination report.  The evidence of record contains no suggestion of penis deformity  The November 2011 VA examination report includes a worksheet specific to the matter with notations from direct examination noting no deformity or pertinent abnormality of the penis, testes, or epididymis.  The Veteran has not specifically asserted that a pertinent deformity is present, and none of the medical evidence otherwise suggests such a deformity (including in the August 2014 VA examination report).  Accordingly, a separate compensable rating for the erectile dysfunction complication of diabetes is not warranted.

The Board observes that the Veteran's medical records indicate that he has been treated for hypertension, however the medical evidence indicates that the Veteran's hypertension is not medically related to his diabetes mellitus (and it is not otherwise established as service-connected).  The October 2010 VA examination report discusses the Veteran's "Hypertension, essential type" and explains that it was determined to be "less likely than not caused or aggravated by his diabetes in the absence of significant renal abnormality."  The November 2011 VA examination report shows that the examiner found that the Veteran did not have any aggravation of hypertension due to diabetes mellitus (marking "None" on a checklist of such aggravated complications that included an unmarked item for "Hypertension.")  These VA examination report findings are competent probative evidence on this matter, and the rest of the competent and probative medical evidence of record does not contradict the finding.  The Veteran's hypertension has not otherwise been shown to have been medically linked to his diabetes pathology.

The evidence and contentions of record do indicate that the Veteran has or had complications of diabetes featuring peripheral neuropathy of the bilateral upper and lower extremities as well as diabetic retinopathy.  The peripheral neuropathy rating issues have been characterized as separate issues in this appeal prior to this current Board decision, and those issues are addressed in the remand section, below.  The diabetic retinopathy issue is now also characterized as a separate issue requiring further development and is also addressed in the remand section, below.  As such, the peripheral neuropathy and diabetic retinopathy rating issues remain pending and the Board does not resolve those issues with a final determination at this time.

The Board finds that the medical evidence does not show that the Veteran experienced any other diabetic complications that should be separately evaluated.


Extraschedular and Rice Considerations 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  It is important to note that the issues of entitlement to separate compensable ratings for peripheral neuropathy of the bilateral upper and bilateral lower extremities and for diabetic retinopathy are being addressed separately and remain pending on appeal awaiting completion of additional development discussed in the remand section, below.  Aside from those still-pending matters, comparing the Veteran's diabetes mellitus symptomatology to the applicable criteria, the Board finds that the nature of symptomatology and the degree of disability shown is contemplated by the rating schedule.  His diabetes has not presented an exceptional disability picture; the manifestations of (and effects on daily living from) diabetes mellitus, including the need for various types of medication, care by a diabetes specialist, and the restrictions on diet are all addressed by the rating schedule.

As articulated in the above discussion, the Veteran's diabetes mellitus has been manifested by the required use of insulin, a restricted diet, visits to a diabetic care provider (less than twice per month and without hospitalization) for management of symptoms including hypoglycemic episodes.  The Veteran's diabetes mellitus is also manifested by erectile dysfunction, contemplated by Diagnostic Code 7522 as noncompensable, as discussed above.  The Veteran's hypertension is shown to be not a complication of the Veteran's diabetes mellitus, as discussed above.  As noted, manifestations of claimed diabetic complications of peripheral neuropathy and diabetic retinopathy remain subject to pending issues on appeal and the final rating determination by the Board at this time does not include the symptoms of those claimed complications.  The Veteran is not shown to have been hospitalized for any episodes related to the diabetes during the period for consideration in this appeal.  Thus, the Board finds that he did not experience any symptomatology with regard to his diabetes mellitus that are not contemplated under the relevant rating criteria (aside from manifestations of peripheral neuropathy and diabetic retinopathy, discussed in the remand section below).  The schedular ratings assigned throughout the period for consideration are, therefore, adequate; referral of the claim for extraschedular consideration is not required.

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has claimed entitlement to a TDIU and, as discussed in the remand section below, the TDIU issue remains in appellate status and remains pending awaiting completion of the Board's remand directives.


ORDER

A rating excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.


REMAND

Diabetic Retinopathy

The Board's November 2013 remand of this issue directed that the Veteran be afforded a new VA examination with review of the claims-file and evaluation of the severity of the Veteran's diabetes and all complications of the Veteran's diabetes.  Appropriately, the resulting arrangement of VA examinations included a VA examination to evaluate the Veteran's previously diagnosed diabetic retinopathy in August 2014.  In a February 2015 letter, the Veteran's attorney argued that the August 2014 VA examination report concerning diabetic retinopathy was inadequate.  The Board finds that certain important concerns are not well clarified in the August 2014 VA examination report.

Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). Accordingly, corrective action is needed.  In this case, the August 2014 VA eye examination report expressly states that the Veteran's claims-file was not reviewed in the preparation of the report.  For the reasons discussed below, the Board finds that the matter is a consequential one in this case as it appears that the VA examiner was not aware of the essential facts of the Veteran's history of diagnosed diabetic retinopathy in a manner that contributes to the report being inadequate to address critical elements of the retinopathy issue on appeal.

The criteria for rating eye disabilities are set forth in 38 C.F.R. § 4.79, which were revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  The matter of considering the severity of the Veteran's diabetic retinopathy as part of this appeal arises from the Veteran's October 2008 claim seeking increased compensation for diabetes.  The Board notes that the Veteran's diabetic retinopathy was established to exist as part of the service-connected diabetes mellitus pathology (as a noncompensable component of the disability rating assigned for diabetes) at that time, having been contemplated as part of the service-connected diabetes pathology in a past appeal's September 2007 statement of the case and September 2008 Board decision.  Therefore, the claim on appeal leading to the consideration of the severity of the Veteran's diabetic retinopathy arises from the October 2008 claim seeking increased disability compensation for his diabetes.

Because the Veteran's claim was filed prior to December 10, 2008, and the new criteria are only applicable to claims filed on or after December 10, 2008, only the old criteria as set forth under 38 C.F.R. § 4.84a (2008) are applicable in this case.

Where bilateral visual acuity is shown to be associated with diabetic retinopathy, it will be rated by analogy under 38 C.F.R. § 4.84a, Code 6006 for retinitis.  Such diseases are to be rated from 10 to 100 percent disabling based upon impaired visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84a, Codes 6000-6009 (2008).

Significantly, the Veteran was previously diagnosed on multiple occasions over a span of years with at least a "trace/mild" degree of "non-proliferative diabetic retinopathy" based upon objective findings, including in the October 2010 and November 2011 VA examination reports with other diabetic retinopathy diagnoses in earlier VA medical evidence (including a May 2006 VA examination report).  However, there is more recent evidence (including the August 2014 VA examination report and some VA treatment reports) suggesting that the Veteran has not been found to have diabetic retinopathy during evaluations of his diabetic complications.  It is important to note that under the former rating criteria, applicable in this case, a minimum rating of 10 percent is to be assigned during active pathology.  Accordingly, informed appellate review of the question of entitlement to a separate compensable rating for diabetic retinopathy requires clear and adequately informed evidence establishing whether the Veteran has or has not actually ceased to have diabetic retinopathy in recent years.

The report of the August 2014 VA examination of the Veteran's essentially reflects that the VA examiner found no diagnosis or disability of the Veteran's eyes.  However, the report indicates that the VA examiner answered "No" to the question "Does the Veteran now have or has he/she ever been diagnosed with an eye condition (other than congenital or developmental errors of refraction)?"  This answer is confusing because the Veteran is clearly documented to have been diagnosed with diabetic retinopathy on multiple prior occasions.  The concern that the August 2014 VA examiner's evaluation of the Veteran was based upon an inaccurate factual predicate is furthered by the fact that the August 2014 VA eye examination report shows that the examiner answered "No" to indicate that the claims-file had not been reviewed as part of the VA examination.  It is not otherwise clear that the August 2014 VA examiner had found objective indications, or that the August 2014 examination itself involved sufficient objective testing, to demonstrate that the Veteran no longer has the previously confirmed diabetic retinopathy.  The August 2014 VA examiner does not discuss the matter of reconciling the past diagnoses of diabetic retinopathy with the examiner's own finding of the absence of any diagnosis for the eyes.

The Board is unable to find that the August 2014 VA examination report presents adequately clear and complete findings to permit the Board to proceed with an appropriately informed determination of whether the Veteran has an active pathology of diabetic retinopathy at this time, or has ceased to have diabetic retinopathy altogether.  The Board finds that a new medical opinion, informed by review of the claims-file and the Veteran's complete medical history (including his past diagnoses of diabetic retinopathy) as directed in the Board's prior remand, is necessary.  Appellate review of this case requires a more adequate medical opinion contemplating the Veteran's history of diagnosed diabetic retinopathy to reconcile the past diagnoses of diabetic retinopathy with any current contrary findings.

Peripheral Neuropathy of Bilateral Upper and Lower Extremities

The Board's November 2013 remand of this issue directed that the Veteran be afforded a new VA neurological examination with review of the claims-file and evaluation of the severity of the Veteran's peripheral neuropathy complications of diabetes.  A new VA examination of the Veteran's diabetes was completed in August 2014, with a portion of the examination report addressing neurological testing.  In a letter received in February 2015, the Veteran's attorney argued that the August 2014 VA examination report was inadequate with regard to evaluating the Veteran's peripheral neuropathy.  In particular, the Veteran's attorney noted that "the examiner did not complete a nerve conduction study when assessing the peripheral neuropathy," and requested that "a new nerve conduction study should be completed since the Veteran has not had a nerve conduction study since 2008."  The Board notes that the April 2008 nerve conduction studies revealed abnormal findings in three of the four extremities (these results were cited in the October 2010 and November 2011 VA examination reports apparently without new nerve conduction testing being performed at those times).

The Board finds that the Veteran's request for a new examination to evaluate his peripheral neuropathy is warranted in light of the circumstances of this case.  In brief, there is some confusion raised by the record in this case after the August 2014 VA examiner concluded that the Veteran does not have peripheral neuropathy in any of the four extremities for which service connected disability ratings had been assigned; the AOJ terminated each of those compensable peripheral neuropathy disability ratings on the basis of the August 2014 VA examination report.

The Board notes that the August 2014 VA examination report acknowledges that the Veteran has been service-connected for "peripheral polyneuropathy," but describes this diagnosis as "subclinical without functional limitations."  The VA examiner's discussion indicates that although the "Veteran perceive[s] reported symptomatology ... today[']s clinical examination is inconsistent with claimed diagnosis of polyneuropathy."  The August 2014 VA examiner finds that the "Veteran does not meet diagnostic criteria by the United Kingdom Screening Test, nor by Michigan Neuropathy Screening Instrument as defined by the panel of experts of Diabetic Neuropathy in Toronto in 2009."  Given that the Veteran had previously been medically diagnosed with peripheral neuropathy in each of his upper and lower bilateral extremities, the significance of the recent negative "screening" tests is somewhat unclear.  The matter is made more unclear by the fact that the August 2014 VA examiner, consistent with some prior medical evidence of record, suggests that the Veteran had decreased reflexes ("+1") for all tested reflexes in all four extremities.  Notably, the October 2010 VA examination report showed decreased reflexes in the lower extremities but normal reflexes in the upper extremities; the November 2011 VA examination report showed all reflexes normal for all extremities, while still finding mild incomplete paralysis in both lower extremities due to diabetic neuropathy and with a number of mild sensory disturbances in all extremities.  Furthermore, the Board observes that the Veteran's VA treatment records appear to indicate that the Veteran is prescribed medication to manage his peripheral neuropathy symptoms (including gabapentin).

In context, the significance of the Veteran having clinically noted decreased reflex response throughout all four extremities during testing in August 2014 is unclear and warrants clarification.  The August 2014 VA examiner found that the neurological examination was "normal" without further discussing the decreased reflex responses in every extremity.  As the August 2014 reflex testing seems to suggest some manner of greater neurological abnormality or deficiency relative to the prior November 2011 VA examination report in each of the four extremities, the Board finds that a remand is warranted to obtain clarification or an explanation of the significance of the reflex testing in evaluating the Veteran's peripheral neuropathy in order to reconcile the worsening reflex testing results in August 2014 with the examiner's conclusion that the Veteran's peripheral neuropathy was not clinically detectable or resulted in less than the previously established mild incomplete paralysis in each extremity.  Whether a new nerve conduction study (as requested by the Veteran) more than 7 years after the April 2008 study may be medically indicated in the course of obtaining clarification of the extent or existence of the Veteran's previously diagnosed peripheral neuropathy is a medical question that can also be resolved during the processing of this remand.

PTSD Rating and TDIU Issues

The Board finds that a remand of the PTSD increased rating issue and the TDIU issue is necessary to satisfy mandatory due process considerations.  When this case was previously before the Board in November 2013, the Board remanded the PTSD and TDIU issues for additional development.  During the processing of the remand, the AOJ issued a February 2015 rating decision awarding a 100 percent rating for PTSD effective from March 21, 2013.  The February 2015 rating decision included a statement that: "This grant of a Permanent and Total evaluation for this condition satisfies this issue on appeal and renders the claim for a total evaluation based on individual unemployability satisfied as well."

However, the Board must note that the PTSD increased rating appeal arises from an October 2010 RO rating decision addressing an October 2008 claim for benefits.  That is, the appeal period for this PTSD increased rating claim begins significantly earlier than March 21, 2013.  The TDIU issue has a significantly longer pendency from an earlier date, including involving appeal to the Court.  The AOJ's award of an increased rating for a portion of the appeal period was not a full and complete grant of either claim on appeal.  Because the AOJ incorrectly determined that the issues were fully resolved, no further adjudication and no supplemental statement of the case has been issued addressing these matters after the November 2013 Board remand.  It thus appears that the AOJ has not fully adequately addressed the issues.  The Veteran's attorney has submitted correspondence, including in March 2015, expressly confirming that the Veteran is not satisfied with the partial grant of the increased rating for PTSD for a portion of the period on appeal and continues to pursue assignment of a 100 percent PTSD rating and TDIU prior to March 21, 2013.  As the PTSD and TDIU issues have not been withdrawn, they remain in appellate status.  However, these two issues are not properly prepared for final appellate review at the Board at this time.  The Board must again remand these issues for issuance of a supplemental statement of the case addressing the issues to the extent each has not been granted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record updated VA medical records pertaining to all treatment the Veteran received for his service-connected disabilities on appeal (ensuring that all pertinent records created after the last such update the Veteran's claims-file are associated with the claims-file and available for review).

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by an ophthalmologist to determine the current severity of his service connected diabetic retinopathy (with reference to the rating criteria for retinitis / retinopathy in effect prior to December 10, 2008).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed.

In particular, the VA examiner is asked to clearly explain whether or not the Veteran currently has diabetic retinopathy.  In so doing, the VA examiner should please expressly discuss the Veteran's history of documented diagnoses of at least some degree of diabetic retinopathy over a period of years, including in the November 2011 VA examination report, and reconcile any contrary finding (a finding that the Veteran does not have diabetic retinopathy) with that history.  The VA examiner is asked to specifically answer:

(a) Does the Veteran currently have diabetic retinopathy? 

(b) If so, is it is an active pathology? 

(c) If not, when is the Veteran last shown to have had an active pathology of diabetic retinopathy / when did past diabetic retinopathy cease to be an active pathology?

All symptoms and functional limitations due to diabetic retinopathy should be described in detail, and the examiner should explain the rationale for all opinions given.

3.  After the record is determined to be complete, the AOJ should arrange for a neurological examination of the Veteran to conclusively determine whether or not the Veteran has peripheral neuropathy of each upper and each lower extremity, and, if so, the severity such disability in each extremity.  The Veteran's record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  (The VA examiner is asked to consider and comment upon the medical necessity for a new nerve conduction study, as has been requested by the Veteran, to determine the current extent and severity of his claimed peripheral neuropathy in each upper and lower extremity.)  Upon examination and interview of the Veteran, and review of the record, the examiner should provide opinions that respond to the following:

Does the Veteran have peripheral neuropathy (as to each upper and each lower extremity)?  The examiner should reconcile the response with the conclusions by previous VA examiners, particularly as documented in the VA examination reports of October 2010, November 2011, and August 2014 (expressing, with rationale, agreement or disagreement with their conclusions).

In answering this question, please discuss the significance of (a) the documented past diagnoses of peripheral neuropathy in the upper and lower extremities, (b) the deficits shown on VA nerve conduction studies in April 2008, (c) the decreased reflexes shown for the lower extremities in the October 2010 VA examination report, (d) the decreased reflexes shown for the upper and lower extremities in the August 2014 VA examination report, (e) the finding of mild incomplete paralysis of the lower extremities and various mild sensory deficits in all extremities in the November 2011 VA examination report, (f) the August 2014 VA examiner's opinion that the Veteran does not have any clinical manifestation of peripheral neuropathy, and (g) the Veteran's competent lay description of his subjective neurological symptoms for each upper and lower extremity.

The examiner should explain the rationale for all opinions.

4.  Thereafter, the AOJ should review the record and readjudicate the claims remaining on appeal.  If any claim on appeal remains denied, the AOJ must issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  This readjudication must include the issues of entitlement to a higher rating for PTSD and entitlement to a TDIU, both for the period prior to March 21, 2013 (this being the extent to which the PTSD and TDIU issues remanded by the Board in November 2013 were not resolved by the partial grant awarded in the AOJ's February 2015 rating decision).  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


